Order entered September 15, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00599-CR

                              RENE HERNANDEZ, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-52460-P

                                          ORDER
        We GRANT court reporter Lisabeth Kellett’s second request for an extension of time to

file the reporter’s record in this case and ORDER the record filed no later than September 29,

2016.


                                                    /s/   ADA BROWN
                                                          JUSTICE